744 N.W.2d 18 (2008)
In re Petition for DISCIPLINARY ACTION AGAINST Samuel Steven JOHNSON, a Minnesota Attorney, Registration No. 273168.
No. A08-87.
Supreme Court of Minnesota.
February 1, 2008.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action seeking reciprocal discipline under Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR), based on an order of the North Dakota Supreme Court suspending respondent Samuel Steven Johnson for 60 days commencing on January 21, 2008. Disciplinary Bd. v. Johnson, 2007 ND 203, 743 N.W.2d 117. The suspension was issued based on respondent's false statements, made in a letter to a district court and in the course of disciplinary proceedings.
The Director and respondent have entered into a stipulation under which respondent admits the allegations of the petition for reciprocal discipline, admits his actions violated Minn. R. Prof. Conduct 3.3(a), 4.1, 4.4, 8.1(a), and 8.4(d), and waives his procedural rights under Rule 12(d), RLPR. The parties jointly recommend that the appropriate reciprocal discipline is a 60-day suspension; that respondent be required to successfully complete the professional responsibility portion of the state bar examination within one year of the date of filing of this order; and that respondent be reinstated following the expiration of the, suspension, provided that, at least 15 days before the expiration of the suspension period, respondent files an affidavit with the Clerk of Appellate Courts and the Director's Office establishing that respondent is current with continuing legal education requirements, has fully complied with Rules 24 and 26, RLPR, and has satisfactorily completed all other conditions imposed by this order.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Samuel Steven Johnson is suspended from the practice of law for 60 days, effective as of the date of filing of this order, subject to the conditions set forth above. Respondent shall comply *19 with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals). Respondent shall pay $900 in costs under Rule 24, RLPR.
BY THE COURT:
/s/ Alan C. Page Associate Justice